— Judgment unanimously affirmed. Memorandum: The Fourth Amendment claims raised by defendant were resolved on the appeal of his codefendant (see, People v Simmons, 101 AD2d 1032). Determination of which prior crimes may be introduced to impeach a defendant is within the sound discretion of the trial court (see, People v Armstrong, 148 AD2d 963) and the court’s Sandoval ruling was not an abuse of that discretion. (Appeal from judgment of Monroe County Court, Marks, J. — burglary, third degree; petit larceny.) Present — Dillon, P. J., Callahan, Denman, Green and Davis, JJ.